 MULLINS BROADCASTING COMPANY119Mullins Broadcasting CompanyandAmerican Federa-tion of Television and RadioArtists,Denver Local,AFL-CIO. Cases 27-CA-3248 and 27-CA-3307November 7, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn April 27, 1972, Trial Examiner Maurice M.Miller issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions' and asupporting brief, and the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Mullins Broadcasting Compa-ny, Denver, Colorado, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.1The exceptions pose successorship and backpay issues which may beraised at the compliance stage of this proceeding.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Trial Examiner: Upon a chargeand amended charge in Case 27-CA-3248, filed and dulyserved on May 7 and 24, 1971, respectively, the GeneralCounsel of the National Labor Relations Board caused acomplaint and notice of hearing to be issued and served onMullins Broadcasting Company, designated as Respondentwithin this decision. The complaint was issued and servedJuly 15, 1971. Thereafter, upon a charge filed July 22 inCase 27-CA-3307, the General Counsel's representativeprepared and served an order consolidating cases, amend-ed consolidated complaint, and notice of consolidatedhearing. The consolidated complaint issued August 16,1971; therein, Respondent was charged with unfair laborpracticesaffecting commerce within the meaning ofSection 8(a)(1), (3), and (4) of the National LaborRelationsAct, as amended, 61 Stat. 136, 73 Stat. 519.Within Respondent's duly filed answer, certain factualstatements in General Counsel's consolidated complaintwere conceded; Respondent, however, has denied thecommission of unfair labor practices.Pursuant to notice, a hearing with respect to this matterwas held in Denver, Colorado, on October 5 and 6, 1971,beforeme. The General Counsel and Respondent wererepresented by counsel. When the hearing began, GeneralCounsel's representative moved three substantive amend-ments with respect to the consolidated complaint; hismotion was granted. Thereafter, each party was afforded afull opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues.Since the hearing's close, briefs have been received fromGeneral Counsel's representative and Respondent's coun-sel. These briefs have been duly considered.Upon the entire testimonial record, documentary evi-dence received, and my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent raises no question with respect to GeneralCounsel's jurisdictional claim.Upon the consolidatedcomplaint's relevant factual declarations-which are con-ceded to be correct-the following determinations arefound warranted: That Respondent is a Colorado corpora-tionwhich maintains its principal office and place ofbusiness in Denver, within that State; that Respondent,throughout the period with which this case is concerned,was engaged and is engaged in the operation of RadioStationKBTR and Television Station KBTV, bothaffiliated with the American Broadcasting Company; andthat Respondent, in the course and conduct of its businessoperations, derives a gross income which exceeds $200,000annually, with more than $30,000 annually derived fromnational advertising accounts. I find that Respondent was,throughout the period with which this case is concerned, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business activities which affecttheAct,asamended. Further, with due regard forpresently applicable jurisdictional standards, I find asser-tion of the Board's jurisdiction in this case warranted andnecessary to effectuate statutory objectives.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Television and Radio Artists,Denver Local, AFL-CIO, designated complainant Unionwithin this Decision, is, and at all material time herein hasbeen, a labor organization within the meaning of Section2(5) of the Act, as amended, which admits certain ofRespondent's employees to membership.In. THE UNFAIR LABOR PRACTICESA.IssuesThis consolidated case presents several distinct, butnevertheless, related questions.First:General Counselcontends that Respondent's radio station management200 NLRB No. 30 120DECISIONSOF NATIONALLABOR RELATIONS BOARDchangedRichardWay's job duties, discriminatorily,because of testimony which he had given previously duringa Board representation case hearing.Respondent suggests,contrariwise,that Way's several duties were"consolidated"for reasons"personal to[him]" and for the betterment ofRespondent's business.Second:General Counsel seeks adetermination that Respondent'smanagement discrimina-torily sought to reduce Carl Stone's radio station workinghours and thereafter declared that his services wereterminated,violating Section 8(a)(3) of the statutethereby.Respondent contends,however,that Stone was terminatedpursuant to his personal request.Third:General Counselcharges Respondent's television station management with asubsequentdiscriminatory refusal to hire Stone fortelevision work.Respondent suggests,contrariwise,that itstelevision facility, then, had no position available for aperson with Stone's qualifications.Fourth:General Coun-selcontends that certain management representatives-specifically, News Director Scott of Respondent's radiostation and News Manager James Reiman of Respondent'stelevision facility-made various statements,during theperiodwithwhich this case is concerned,reasonablycalculated to interfere with, restrain,and coerce Respon-dent's radio station workers with respect to their exercise ofrights statutorily guaranteed. Responding to these charges,Respondent herein notes a general denial.B.Facts1.Respondent's businessRespondent corporation, throughout the period withwhich this case is concerned,maintained two Denverbroadcasting facilities, Radio Station KBTR and Televi-sion StationKBTV,respectively.KBTR's general manag-er,during the period in question,was William MacCrys-tall;Robert Scott was, then, the station's news director.Scott was MacCrystall's departmental subordinate, respon-sible for KBTR's programs; throughout the period withwhich this case is concerned, the station maintained a 24-hour radio broadcasting service devoted to news reportsexclusively.Respondent's television facility,KBTV, maintains aseparate studio within contiguous quarters. Throughout theperiod with which this case is concerned, the station's newsdirector, Carl Akers, was technically in charge of KBTV'snewsroom; his responsibilities were, however, shared tosomedegree byJames Reiman,KBTV's news manager.Reiman and Akers worked slightly different shifts; duringmorning hours, when Akers was not present, Respondent'snewsmanager, so Akers testified, ran the televisionstation's newsroom. (The record suggests-though it doesnot clearly show-that Reiman may no longer be withKBTV;RogerOgden, according to Akers, is currentlydesignated the station's news manager.) During April 1971,KBTV's chief news photographer, Tom Baer, headed astaff which, with him, compassed five news photographers.Two, Jacoby and O'Donnell, were, together with Baerhimself, fully qualified news cameramen. The station'sstaff, however, likewise included two cameramen trainees,Villanueva and Hamilton, specifically.2.RichardWay'sreassignmenta.The representation casePursuant to a petition previously filed by complainantUnion herein (Case 27-RC-3998)with respect to certainRadio Station KBTR workers,the Regional Director forRegion 27 scheduled a February 22, 1971,representationcase hearing.Complainant Union,through its petition, wasseeking certification within a bargaining unit defined tocompass all regular full-time and part-time productionemployees.Respondent contended,however,that repre-sentation within separate units should be directed for theRadio Station's 12 on-the-air announcers and 4 off-the-aircontrollers;further,Respondent contended that KBTR'sproduction coordinator did not share a sufficient commu-nity of interest with either the station'sannouncers orcontrollerstowarranthis inclusion within a bargainingunit which comprised members of either group.During the scheduled February 22 hearing, RichardWay, then a member of Respondent's radio station"talent"staff, testifiedwith respect to his various jobduties.Substantially, he declared that,within his work-week,he broadcast"traffic advisory"reports, cut localand national tapes, and served a regular stint on KBTR'scontrol board. (The present record provides some testimo-nial definitions with regard to these various job functions.For present purposes,however,they need not be describedwithin this decision,save in certain respects which Ipropose to discuss hereinafter.)Responding to a questionpresented by Petitioner Union's counsel,Way stated thathis scheduled periods of control board service involved"job functions"similar to those performed by Respon-dent's regular off-the-air controller technicians.Further, hecharacterized himself,generally, as being a reporter andpart of a team.When requested, thereafter,to define his"team"concept,Way declared:Just by gathering some of the speech here today, itseems like we are trying to be segregated,but everyman is an integral part of the sound of the product weput out. That's what I mean by part of a team. Everyhand washes the other during the course of the day,and our final product is not one man who says, "Dothis and do that,"or pushes a button.It's an overallpicture.MacCrystall,KBTR's general manager,attended therepresentation case hearing. News Director Scott was notpresent;the present record warrants a determination,however, that MacCrystall subsequently provided him witha summary of Way's testimony.b.Way's job functionsWhile a witness herein,Way provided some furthertestimony regarding his job duties.Specifically,he declaredthat-for slightly more than a month before his February22 testimony-he had likewise been drafting "special"information reports for broadcast delivery. These havebeen described as short (2-1/2- to 3-1/2-minute) radiodocumentaries,prepared to provide further detail withrespect to regular news stories.Regarding Way's so-called"local tape"work,which he MULLINS BROADCASTING COMPANY121did not detail,News Director Scott, while a witness,provided a brief description.Local tape men, so I find,solicit and procure direct statements-"actualities"-fromlocallynewsworthy persons; record their statements;transfer such recorded statements to tape cartridges forbroadcast purposes;and prepare"lead-in"copy, which theradio station's on-duty newscasters will then read beforeplaying the particular local tape cartridge.We have, within the present record,capsule descriptionsregarding the work which station personnel are required toperform on national tape and traffic report broadcasts, andwhile serving on KBTR'scontrol board.For presentpurposes,however,no detailed exposition regarding theseparticular job functions seems required.c.The change in Way's job dutiesOn February 23, shortly after Way reported for work,Respondent's news director summoned him. With respectto their conversation,the former's testimony,which Icredit,shows: Scott declared himself sorry to hear that he(Way) was "not happy" with his work.Way, somewhatsurprised,replied promptly that he was "very" happy.Scott,however,persisted;he declared that GeneralManager MacCrystall had reported Way's unhappiness,bottomed upon his previous day's testimony that Respon-dentwas requiring him to perform five different jobfunctions.Way disclaimedanyprior testimonial referencewhatsoever to purported unhappiness;he summarized hisprevious day's witness chair recitals, and reiterated histestimonial contention that his various duties were "part ofa composite package" which contributed to their station'sultimate sound. Despite Way's repeated protestations, withregard to Scott'swillfulmisinterpretation of his previoustestimony's significance,the latter declared that Respon-dent'spresident,Alvin Flanagan,MacCrystall, and heconsidered Way unhappy; he reported that they had spentsome time the previous evening determining how to makehim (Way)happy with his work.Respondent's newsdirector thereupon handed Way a memorandum letternotifying him that he was being relieved from performingtwo of his five functions;he would no longer be required todo local tape work,or prepare special information reports.When Way asked why these particular functions werebeing canceled,Scott replied that they were the only twofunctionswhich he could"effectively eliminate from[Way's]responsibilities,"thereby relieving his workload,without affecting KBTR's overall performance.(While a witness, herein,Way described the twofunctions canceled as those which were"more attractive"because they required more initiative,carriedmoreresponsibility,and presented a greater challenge.Respon-dent'snews director, likewise,conceded,while a witness,that the preparation of national tape cartridges forbroadcasting required"less thinking"and "less effort"than local tape work,from station personnel. The rele-vance of these judgments will be discussed further withinthis decision.)Ironically,Scott'smemorandum-which detailed hispurported"understanding"thatWay was not happy withwhat he considered to be five separate job functions-not-ed the news director'spersonal belief that all KBTRpersonnel performed"one job"putting their radio stationon the air.Way protested that the memorandum's so-called,.one job"message paralleled,precisely,the point which he(Way) had been trying to make through his representationcase testimony.He reiterated his declaration that nothingwithin that testimony had been calculated to suggest"unhappiness"with his five assigned station functions.However,Respondent's news director-so far as the recordshows-made no reply; upon this note,their conversationterminated.My factual determinations herein-specificallywithrespect toWay's reassignment-derive directly from histestimony.However, Respondent's news director,who hadinitiallyprofessednothingmore than some"vague"recollectionwith regard to their conversation,finallycorroborated his former subordinate's recital,substantially.Way has, therefore,been credited.With respect to Scott's purported motivation for Way'sreassignment,however,General Counsel has profferedfurther testimony.Susan O'Brien Hautzinger, then andnow a radio station reporter,recalled,inter aliqthatsometime fairly early during the morning which followedthe representation case hearing Scott had voluntarilymentioned the subject of Way's testimony therein:He said that Rich had made management extremelyunhappy with his testimony. . . .He understood thatRich had testified to doing five or six different jobs.Bob said that he understood Rich's point was [that] thecontrollers were in similar situations[,]and that is whatthe hearing was about;that he understood what Richhad meant,but that he had orders to respond to Rich'scomplaint,and so he was therefore rescheduling Rich.... Bob said that Rich would not be happy with thereassignment because it was-he used a phrase-theleast interesting portions of what Rich had done before.He concluded that conversation just by saying thatRich was getting-I think this is a direct quote-whathe had asked for.Respondent's news director,so I have noted,had testifiedpreviously;he was not, however,recalled to challenge,contradict,or qualify Hautzinger's proffered recollection.While a witness,he had characterized Hautzinger as his"confidante"during his period of service in Respondent'shire,upon whom he regularly"unloaded"when beset withproblems and frustrations.With due regard for thesecircumstances,IfindHautzinger's testimony relative toRespondent'smotive forWay's reassignment,hereinquoted,credible.The record,however,warrants a further detern ina-tion-which I make-that,despite his purportedly"consol-idated"duties,Way suffered no change with respect to hissalary or total weekly working hours.3.Carl Stone'sdischargea.Stone's work historyCarl Stone had begun work with Respondent duringDecember 1967;he first served as a copy boy (generalfactotum)with the firm'stelevision station.Shortlyfollowing his hire,however,when the station confronted anemergency situation,Stone was given a news cameraman's 122DECISIONSOF NATIONALLABOR RELATIONS BOARDassignment. And thereafter-so his credible, substantiallyuncontradicted, testimony shows-he was "used on vari-ous occasions" to shoot news film.Stone had sought station work, initially, because he thenlacked sufficient funds to continue his previously com-menced college studies. With full-time work, however, hisfinancial situation improved; Carl Akers, KBTV's newsdirector-who had taken a personal interest with respect tohisprospects-thereupon suggested that he resume hiscollege work. This Stone did; he matriculated at Denver'sMetropolitan State College during that school's 1968summer session.Throughout this period, so his credible testimony shows,Stone nevertheless continued to work a regular "40 hourminimum" week. On two or three occasions during finalexamination period, however, he did, concededly, requesttemporarily reduced hours, so that he would have extratime for study; these requests were granted. (Stonetestified-credibly and without contradiction-that eachof these occasions merely involved a limited reduction ofworking hours, spread over short periods running from 3days to 1 week. I so find.) Sometime during January 1970,Stone began work for Respondent's radio station,servingas a traffic reporter. He was transferred to KBTR's payroll,formally, some 3 months later. Nevertheless, so his credibletestimony shows, he continued to shoot silent news film,intermittently, for Respondent's television station; some ofit, according to Stone's testimony, was used.For most of his first KBTR year, 1970, Stone worked afull-time split shift-4 morning hours and 4 nighttimehours-during which, among other functions, he did thestation'smorning and evening traffic reports. With the fallof the year, however, Stone transferred his collegeenrollment to the University of Colorado in nearbyBoulder; he then requested Akers' help in rearranging hiswork schedule. Thereafter, I find, he worked a 40-hourschedule of 6 morning hours, 5 days per week, plus a 10-hour Saturday shift. With respect thereto, Stone testified-credibly and without significant contradiction-as fol-lows:There was some confusion as to where I was to work,for television or for radio . . . . I was taking directionsfrom several different bosses, and at one time I wouldbe under the direction of the television news staff, andat another time I would be under the direction of theradio news staff . . . . I really never concerned myselfas to whether I was working for the radio station or thetelevision station. I was employed by Mullins Broad-casting. I had, of course, to answer to a superior. WhenIworked for television payroll, I worked for television;when I worked for the radio station, I worked for radio.b.Therequestfor a split shiftWhen 1971began, Stone was working a regular 40-hourweek.During January of that year-following a radiostationwork schedule which Scott,Respondent'snewlyhired news director,had prepared-he was working 8hours daily,Saturday through Wednesday,with Thursdaysand Fridays free.Of his 40 hours, 6 were devoted to trafficreports,(2afternoonhoursdaily,Monday throughWednesday), with 24 hours spent preparing "national"tape for radio broadcasts,6 hours of radio "air shift" time,and 4 hours of editorial desk duty.By March,.his work schedule had been revised.Detailswith respect to his reworked schedule have not beenproffered for this record;seemingly,however,he was thenworking a schedule which included a Thursday shift. Earlyduring themonth designated,he requested permission towork a split shift on that day, so that he could attend acollege class;specifically,he requested permission to leavework at noon Thursdays, and return at 3 o'clock. Duringthe first of several conversations with News Director Scottregarding his problem,Stone had, pursuant to Scott'srequest,suggested several arrangements through which hiscollegeclassschedule and work schedule could bereconciled.Respondent's news director-so Stone's credi-ble testimony shows-had commented, however, that"things"change; that there was a union"coming up"; thathe had to "play by the books"; that Stone's requestcontravened company policy;and that he would not beable to comply. Finally, however, Scott declared-during aMarch 16 conversation-that, if Stone would prepare amemorandum for his file "so that he would be protected,"the requested split shift would be authorized. This Stonedid. (Respondent'snews director,who was questionedherein before Stone took the witness stand,had recalledtheirMarch 16 conversation in terms which Stone's laterrecital-hereinsummarized-substantiallyparalleled.Scott's previously proffered recollections, however, hadcontained no reference to comments that a union was"coming up"forKBTR'spersonnel,or that he would"play by thebooks" thereafter.While a witness,Respon-dent's news director had been frequently evasive; withrespect to certain significant conversations he had conced-ed vagueness of recollection.Within my view, therefore,Stone's subsequent testimony-regarding the matter nowin question-merits credence.)During their conversation,Stone further recalled, Scott had made some reference tothe fact that he (Stone) might thereafter be limited to part-time work.Stone had demurred,contending that he couldnot work part time since he would then be required toforego certain company insurance benefits which were notavailable for part-time personnel.Respondent's newsdirector, so far as the record shows, had vouchsafed noreply.c.Stone's removal as Respondent'sradio trafficreporterRespondent's radio station, consistently with regularindustry practice,retains a so-called national sales repre-sentative-BlairRadio-for the purpose of selling "time"to national business organizations,headquartered outsidetheDenver area,for advertising purposes.Inter alia,however,Blair provides a further service for radio stationclients;the national sales representative's radio"experts"regularly listen to station programs, and provide annualcritiquesdesigned to promote "improvements" withrespect to various aspects of station performance. DuringFebruary 1971, specifically,Blair's radioexpert visitedDenver,monitored KBTR'sprograms,conferred brieflywith the station'smanagement,and subsequently prepareda detailed report and critique basedon notes.This so- MULLINS BROADCASTING COMPANY123called "Blair Report" seems to have reached Respondent'sradio station on or about April 2; the record, preponder-antly, so shows. Therein, various KBTR program featureswere criticized. Among other things, Stone's traffic controlreports were characterized as poor, when compared withthose provided by locally competitive` stations, due largelyto his purportedly "unforceful" delivery. KBTR's stationmanagement was told that some "voice of authority" forthese reports would add dimension.Promptly after receiving Blair Radio's report, GeneralManager MacCrystall, within a dated April 2 memoran-dum directed to Respondent's news director, noted thereport's "repudiation of [Stone's ] air worthiness." Scottwas directed to assign a more "forceful" replacement.Pursuant to MacCrystall's directive, Stone was notifiedthat very day that he was being relieved of responsibilityforKBTR's traffic reports. (Within a file memorandum,supposedly contemporaneously prepared, Scott notedStone had been "warned" that both the Blair Report andRespondent'smanagement were "highly critical" withrespect to his work, and that his dismissal had beenrecommended. The memorandum concluded with a furthernotation that Stone was told he would be given a nonairwork schedule, should KBTR's"need"and availablemoney permit. While a witness, however, Scott was notrequested to provide testimonial confirmation that Stonewas, really, given the warnings noted. The latter recalled nosuch statements. Since the record considered in totality-within my view--clearly reveals Scott's disposition toprepare self-serving memorandums, no factual determina-tions consistent with his file memorandum's substanceseem warranted. Stone's testimony with regard to theirApril 2 conversation, rather, merits credence. I so find.)Following April 2, therefore-so credible testimony shows-Stone was no longer required to perform "on-the-air"functions.He merely prepared national and local tapecartridges for broadcast, and worked on Respondent radiostation's control board.Disappointedwith this seeming "demotion" whichsuggested, he thought, that his prospects for personalprogress in Respondent's hire were poor, Stone sought aconference with KBTV's news manager, Reiman; the latterwas asked whether Respondent's television station had ajob opening for Stone as a news cameraman. Reimanpromptly promised that he would discuss the matter withAkers;he then asked, however, whether Stone was"unhappy" with his situation on Respondent's radio side.When Stone responded affirmatively, Reiman askedwhether this was because complainant Union was seekingrepresentative status. Stone, replied negatively; he chargedKBTR's management with responsibility for his disgruntle-ment. Further, he declared his readiness to vote forcomplainant Union should he still be employed when therepresentation vote would be conducted. (These factualdeterminations derive from Stone's testimony, entirely.Reiman never testified. The documentary and testimonialrecord does suggest a possibility that his service withKBTV may have ceased some time before this case washeard.Inter alia,his name and telephone number werelisted, for the information of KBTR's staff, within a postedApril 27 memorandum; they do not, however, appearwithin a comparable September 29 memorandum list.Respondent's counsel, however, has proffered no sugges-tion, herein, that Reiman was unavailable when this casewas heard, or that he could not be produced. Since Stone'sgenerally credible testimony detailing their conversationwas proffered straightforwardly-without contradiction-Ihave found it sufficient to sustain the factual determina-tions noted.) Reiman, once more, reassured Stone that hewould discuss the situation with Akers; he promised to seewhether they could "work something out" for Stone'sbenefit.d.Scott'sterminationdecisionOn April 13, the Regional Director for Region 27 issuedhisDecisionandDirectionofElection inCase27-RC-3998; therein, he directed a representation votewithin a bargaining unit defined to compass all regularfull-time and part-time production employees of Respon-dent's radio station, including all those employees whoregularly and frequently voiced "on-the-air" radio materi-al, newsmen, outside reporters, and controllers.By April 16, thereafter, KBTR's newsroom was "awashwith rumors" that Respondent'smanagementplannedsome kind of schedule or staff cutback. Hautzinger-so hercredible testimony shows-saw Respondent's news direc-tor preparing a new work schedule. When she queried himwith regard thereto, Hautzinger recalled:Bob [Scott] said that management was extremelyconcerned about a declining profit margin. And hewent on to say that he had again therefore beenordered to reduce staff spending by ten percent, and hesaid that he'd been asked to do thisbecause manage-mentanticipatedthe union's coming in and was trying tofigure that that would drive wages up ten percent and wastrying to make room now for them to come back up to thepresent levelwith union wage increases. [Emphasissupplied.]Replying,Hautzinger suggested this might constitute anunfair labor practice; Scott, however, rejected the sugges-tion, contending that he was "free to make this kind ofchange" before some specified future date. Hautzinger,then, questioned the validity of Respondent's "assump-tion" that complainant Union's success in winning repre-sentative statuswould necessarily presage significantlyhigher wage costs. Her comment-so I find-concludedthe conversation. (Scott,while a witness, substantiallydenied making any forthright statement that he had beendirected to reduce staff spending by 10 percent, specificallyto "make room" for prospective company concurrencewith a comparable wage increase demand which complain-ant Union would, most likely, present following certifica-tion.Respondent's news director did concede a conversa-tion with Hautzinger; with respect thereto, he did concedetelling her that General Manager MacCrystall had directedhim to cut payroll costs by 10 percent because of KBTR'sfinancialcondition.He contended, however, that hisfurther comments had been phrased to reflect his personalspeculation, merely, with respect to MacCrystall's motive.Previously, within this decision, I have noted the conceded"vagueness" which frequently marked Scott's profferedrecollections, coupled with his disposition to provide self- 124DECISIONSOF NATIONALLABOR RELATIONS BOARDserving testimony.Hautzinger,by way of contrast,struckme as knowledgeable,completely self-possessed,definitive-ly straightforward,and prepared to testify consistently withher best recollection.Her proffered version with respect tothisApril16conversation-withinmyview-meritscredence.)Shortly thereafter,sometime during the morn-ing, Stone was summoned to Scott's office.Respondent'snews director declared that General Manager MacCrystallhad directed him to"cut back"the station's staff, and to"economize by eliminating"Stone particularly. Scottclaimed that he was,nevertheless, trying tosave Stone'sjob; he mentioned a possible reduction in hours.When Stone,thereupon,solicited his proposal,Respon-dent's news director declared he was planning a reductionof Stone'swork schedule to 16 hours per week,confined toweekend service;he noted that there might"possibly" befurther work available,from time to time,during midweekperiods,but stated that he could not, then,make definitecommitments with respect thereto.Replying,Stone com-mented that, should his hours be reduced,he would"probably"have to file Board charges,since a reduction ofworking hours for full-time workers, below the subsistencelevel, constituted an unfair labor practice.His testimony,then,regarding the balance of their conversation-whichsubstantially parallels Scott's previously proffered version-reads as follows:About this point he became irate.He told me that I wasbeing very ungrateful to not accept his offer and that hereally could not understand what I was saying. Thiswas a very serious thing, and he was very upset aboutit. I told him it was not economically feasible for me towork 16 hours a week,that I would not be able to makemy [credit]payments. . . .This was all based on full-time salary. The conversation at that particular timebecame heated,and I told him the only differencebetween my being fired and being reduced to 16 hoursa week [was] that I would be receiving welfare if I wasfired. . . .What I was indicating,he was reducing meto the poverty level which was the way I felt at thattime. . . .As soon as I said the word"welfare," heflared and said,"Consider this two-weeks'notice."With this,Stone,considerably shaken,left Scott's office.Shortly thereafter, Hautzinger entered.She found KBTR'snews director"extremely" angry.He declared that-de-spite his effort to keep Stone on Respondent's staff,disregarding management order to"get rid"of him-thelatter had been ungrateful.He related their prior conversa-tion,declaring that Stone had reacted by saying it wouldbe "just as good" for him to be fired, and on welfare, asreduced to part-time work.Scott conceded,to Hautzinger,that-because of his anger when confronted with thequoted statement-Stone had been discharged.Meanwhile,however, several of Stone's fellow workershad suggested that he would be well-advised to proffer anapology,while notifying Respondent's news director thathe would accept part-time work.This-so the recordpreponderantly shows-Stone did.Scott,however, de-clared that, "What is done is done."Stone was told that hisplea for reconsideration had come too late. (While awitness,testifying before Stone,Scott could not recall thisconversation.For reasons previously noted,Stone's prof-feredrecollectionswith respectthereto-withinmyview-merit credence.)Respondent'snews director de-clared,further, thatGeneralManagerMacCrystall hadbeen notified,by memorandum,regarding his dischargedecision.With this,their conversation terminated.e.Subsequent developmentsDirectly following his two April 16 conversations withScott,Stone calledupon Carl Akers, KBTV's newsdirector.He reported his discharge;Akers,further,wasasked whether he had "anything" which Stone could do onRespondent's television side.Accordingto Stone,their conversation proceeded asfollows:Akers asked whether he could shootnews film;Stone saidhe could,commentingthat he had contributedsome camera work in connectionwith a previous KBTVaward-winningbroadcast.Akers then declared that hewould be hired subject to a 90-day probation period, with astated salary, scheduled to begin directlyfollowing his final2 weeks withRespondent's radio station.Before Stoneleft-so histestimonyshows-KBTV's news directorallegedly commented that their conversationmarked"about as shorta time as anybodyhas ever been out of ajob."While a witness,Akers could not, initially,recallwhetherStone hadspecificallyrequestedwork. However, he didconcede, shortly thereafter, that:I told Carl, to the best of my memory, that I thought wecould use him in television.I also [seem]to remembercalling in Roger Ogden,the assignmentdirector, andtellingRoger that we might beable to use Carl intelevision as a cameraman.According to Akers,Ogden merely shrugged, making nospecificreply.KBTV'snews director declared, while awitness,that he didnot consider their conversationalexchange a commitmentwith respect toStone's hire; nodetails with respect to salary,or starting date,were-so heclaimed-discussed.Upon this record, General Counselsuggests that Stone'scircumstantiallydetailed testimony, based on definiterecollection,should be credited, with Akers' generallyvague recital-whereverdivergent-disbelieved.Simplisticcredibilityresolutions,however, sometimes straitjacket atrier of fact's search for logical, reasonable dispositions inconnection with testimonialconflict;factual determina-tions bottomed upon synthesis and reconciliationfrequent-ly providethe most reasonable, likely approximation withrespect to whatever may have taken place. Such a middle-of-the-road disposition, within my view,seems warrantedherein.With due regard for Akers'positioninKBTV'smanagerialhierarchy,I consider it less thanlikely that hewould havegiven Stone a firm hiring commitment-par-ticularly in regard tonews cameramanwork-beforeconsultingwith thosetelevision station staffmemberswhose workwould be mostdirectly affected thereby; thosewho would, therefore, be most directlyconcerned.Never-theless-with due regard for the friendly relationshipwhich concededly prevailedbetween them-I doubt thatKBTV's news directorwould have simply fobbedStone offwith a noncommittal statementthat he "thought" someplace"might" be found for him. Withintheir conversa- MULLINS BROADCASTING COMPANY125tion's total context, I find, Stone was given substantialreason tobelieve that he was being promised a newscameraman position.Within a day or two, however, Stone had a briefconversationwithReiman, KBTV's news manager. Thelatterdeclared that Stone might have done somethingwhich he should not have done; he asked, "What is this Ihear about your filing charges?" Reiman stated-so Stonetestified-that he had learned of Stone's declared inten-tion,with respect to filing NLRB charges, through Scott'smemorandum detailing their April 16 conversation, whichhad been circulated to Respondent's department heads.(Scotthad prepared such a memorandum nominallydirected to MacCrystall; therein Stone's brief reference topossibleNLRB charges, which Scott characterized as athreat, had been mentioned.) When Stone conceded thathe had, indeed, mentioned such a possibility, Reimancommented that filing charges would be "very stupid"sinceAlvinFlanagan,Respondent's president, couldoverruleAkers, thereby depriving Stone of possibleemployment whether or not KBTV's newsdirector wishedto hire him. Stone declared, however, that he "didn't bitethe hand that fed" him; he stated that possible Boardcharges had merely been mentioned once, before his April16 discharge. (These factual findings rest upon Stone'suncontroverted testimony, which I find no reason todiscredit in this connection. As previously noted, Reimanwas never called to testify herein; Respondent's counselhave proffered no rationale for their failure to summonhim.) In conclusion, Stone reported that-since he wasbeing "hired across the hall" for television work-noBoard unfair labor practice charges would be filed.Directly following this conversation, however, Stonecalled upon Scott; he complained that KBTV's newsdirector had disseminated false information regarding his(Stone's) purported plan to file NLRB charges. Scott,replying, declared that he had a duty to report "all suchthings" directly to Respondent's management. Stone, so histestimony shows, thereupon asked whether Scott consid-ered him "stupid enough" to file charges challenging a firmwhich proposed to hire him for television work; when Scottreplied negatively, Stone reiterated his protest regardingthe latter'smemorandum report. Respondent's newsdirector, so I find, thereupon noted that he could nowreport their renewed conversation, thereby "seeing" to itthat Stone got no position with Respondent's televisionstation.While a witness, Scott had not been questioned,specifically, with respect to this conversation. His testimo-ny-completed before Stone took the witness stand-thusreflectsnothingmore than a bare,ipsedixitdenial,tangential in this context, that Stone had been threatenedwith regard to his employment, should he persist incarrying on union activities. Stone's proffered recollectionrelative to their April 17 or 18 talk-within my view-mer-its credence.4.Respondent's refusal to hire Stone fortelevisionworkOn or about April 20, Akers telephoned Stone at homeduring Stone's day off; he reported that "due to internaltelevision pressure" he would be unable to hire Stone forKBTV's newsroom staff. Stone asked whether suchinternal pressure had come from Scott; Akers denied this,however, declaring that he had been referring to Tom Baer,KBTV's chief photographer, who had stated he wanted afully qualifiedcameraman,not someonewhom he wouldhave to train.Stone recalled nothing further regarding this conversa-tion.However, KBTV's newsdirector-whose testimonysubstantially corroborated Stone's recital-reported fur-ther that he had summarized, for the latter's information,the representationswhichBaer,togetherwithRogerOgden, had made to him:... and I explained fully, I thought, to him theproblems that we have in requiring trained cameramen.Carl was not a trained cameraman in using sound gearand all the things that a cameraman is required to do. Itold him on the phone that I was extremely sorrybecause he and I had worked together about threeyears and we had a personal friendship, and I wasindeed sincerely sorry that I couldn't use him, but I hadno openings for him.When summoned in Respondent's behalf, both Ogden andBaer testified that they had participated in Akers' decision,convincing him that Stone's hire-despite his concededcompetence in certain respects-would "put [KBTV's newscamera crew] in a bind" since the station merely had threefullyqualified cameramen and would then have threetrainees.While a witness, further, Baer declared-purport-edly recapitulating the representations which he hadpreviously made to KBTV's news director-that Stone'shire as a trainee would have "unbalanced" his cameracrew; he contended that this would have impaired thecrew's efficiency,making it more difficult for them toproduce a quality "product" for television broadcasts.5.Subsequent developmentsOn Stone's last day of work-designated as April 28within the present record-Scott entered KBTR's controlroom while Stone was cleaning out his "box" there. Aconversation ensued; some rather disjointed, testy, andcalculatedlyabrasive remarks were exchanged. Scottparticularly-so I find-became angered. When Stone wasabout to leave, with his possessions, the radio station'snews director leveled a parting shot, "And don't ever sayyou worked at KBTR, and don't use Mullins Broadcastingas a reference." (These factual findings derive from Stone'stestimony. Scott, though he purportedly remembered theirfinal conversation, could not remember the substance oftheir talk; he merely recalled that "the atmosphere" hadbeen cool.)With matters in this posture, Stone left, afterfirst visiting Reiman's office to say goodbye. So far as therecord shows, he has not-since then-revisited Respon-dent's premises.On May 5, the representation election previouslydirected was held. Complainant Union received a majorityof the votes cast.Thereafter, on May 11, so Hautzinger's credible testimo-ny shows, Scott had occasion to engage her in conversa-tion.He asked whether she had heard that Hal Davis wassoon to become KBTR's new general manager. Hautzinger 126DECISIONSOF NATIONALLABOR RELATIONS BOARDresponded affirmatively. (The record shows that Respon-dent's radio station did terminateGeneralManagerMacCrystall's services, for reasons not herein material, andthat his tenure ceased May 14. His successor, Hal Davis,did serve from that date until sometime in July, thereafter.)Scott reported, then, that he had spoken with Davis; thatDavis had said he would do his best-should the "shop"drop union representation-to see that KBTR continuedits then current all-news broadcast format. When Haut-zinger protested that this seemed to place some "unfairpressure" upon Respondent's employees, Scott voiced hispersonalconviction that, should complainantUnionpersist, the station's management would have to switch to amusic format (which would necessarily reduce the numberof staff positions for "on-the-air" reporters). The newsdirector declared, however, that, with Davis as generalmanager, unionization would not be necessary. (Scott'stestimony-proffered before Hautzinger took the stand-contains nothing properly cognizable as contradictorywith regard to Hautzinger's recollection of this particularconversation. Her testimony, with respect thereto, has beencredited.)Nothing further was said. On May 13, 1971,complainant Union was certified as the exclusive repre-sentative of KBTR's employees, within the bargaining unitwhich the Regional Director had previously found appro-priate for collective-bargaining purposes.C.Analysis and Conclusions1.The change in Way's job dutiesGeneralCounsel suggests, herein, that Respondentviolated both Section 8(a)(3) and (4) of the statute, whenRichardWay's previously performed job duties andfunctions were diminished directly following his testimonygiven during a Board representation case hearing. Thesecontentions, within my view, have been sustained.The representation case record, proffered and receivedherein pursuant to stipulation, reveals thatWay wassummoned as complainant Union's witness; when request-ed to describe his various job functions, he proffered afactualdescriptionwhich-reasonably construed-didtend to undercut Respondent's contention, therein, thatseparate bargaining units should be found proper forKBTR's 12 "on-the-air" announcers and 4 "off-the-air"controllers.The next morning, however, Way's variouswork-related duties, functions, and responsibilities werepromptly redefined; KBTR's news director declared thathe would be, thereafter, restricted to three designatedfunctions, and would no longer be required to perform twoparticular functions which, concededly, required greaterinitiative, and presented greater challenges. The presentrecord,considered in totality, warrants a determina-tion-which I make-that Respondent'smanagement,thereby, discriminated against Way because of dissatisfac-tion with his representation case participation in complain-ant Union's behalf.Within his brief, Respondent'scounsel-purportedlycounteringGeneral Counsel's presentation-points outthat this Board's Regional Director, before the presentconsolidated complaint issued, twice refusedto issue acomplaint specifically challenging the propriety of Respon-dent's course of conduct with respect to Way's terms andworking conditions. Counsel's factual resume, however,fails to delineate, precisely, whatever significance theseprior refusalsmay carry, for present purposes.Well-establisheddecisionaldoctrinedictatesa conclusionthat-since they did not rest upon a formal proceeding,within which relevant factual and legal questions werelitigated-they provide no basis for a possibleresjudicatadetermination herein; likewise, clearly, they create nopresent "equitable estoppel" calculated to bar GeneralCounsel's prosecution. They cannot-so I find-preclude aBoard determination, bottomed upon a formal record,calculated to resolve the factual and legal questions hereinpresented.Respondent, however, specifically challengesGeneralCounsel's contention thatWay's duties were changeddiscriminatorily.Within his brief, counselsuggests, rather,that the latter's duties were consolidated "because stationpersonnel genuinely felt [presumably because of hisrepresentation case testimony solely] that [he] was unhap-py"with five different functions.Upon this record,however, such a contention-within my view-smacks ofstultification.Way's prior testimony, save for his ratherprideful "team" reference, had been completely factual;nothingwhatsoever, therein, had suggested discontent.Clearly, therefore, Scott's "next day" comment-purport-edly recapitulating a judgment which General ManagerMacCrystall claimed to have reached following the stationemployee's testimony-merits characterization as com-pletelygratuitous.Nevertheless,despiteWay's patentsurpriseand repeated protestation thatMacCrystall'spurported judgment was mistaken, KBTR's news directorpersisted.Respondent'smanagement representatives, soScott declared, considered him discontented. They had,Scott reported, spent 2 hours the previous evening trying to"figure out" how to make him "happy" with his work. Andthey concluded-so the record shows-that their purposecould be accomplished by restricting Way's work-relatedfunctions to the "least interesting portions" compassedwithin his then current schedule. Such strangely aberrantpaternalism-within my view-reflects "needling" reason-ablycalculated to discombobulate him, rather thangenuine helpfulness. Further, Scott's several declarations-during his subsequent conversation with Hautzingerdirectly followingWay's reassignment-clearly warrant apresent determination thatRespondent's managementwasreally "unhappy" because of the latter's representationcase testimony; that it wastheirunhappinesswhichmotivated his reassignment; and, finally, that KBTR'snews director, himself, consideredWay's revised workschedule a form of reprisal. Respondent's contrary sugges-tions carry no persuasive power.Lastly,Respondent contends that Way's reassignmentshould not be considered "discrimination or punishment"since neither his salary nor his work hours was changed.This suggestion, however, likewise lacks merit. Statutorilyproscribed Section 8(a)(3) and (4) discrimination "inregard to . . . any term or condition of employment" maybe found, whenever a forbidden cause or motive thereforhas been proven, even though a particularly disadvantagedworker's current wage scale and working hours may not MULLINS BROADCASTING COMPANY127have been directly affected thereby.Kendall Company,188NLRB No. 118 (TDX) (warning notice issued for pretextu-al reasons);Nathan's Famous of Yonkers, Inc.,186 NLRBNo. 19 (transfer toa lessdesirable place of work);CapitalElectricPower Association,171NLRB No. 42 (TXD)(exclusion from a preferential work list);Block-SouthlandSportwear, Inc.,170 NLRB 936, 974-977 (transfer to lessdesirable work, warning notice issued for work absentee-ism required by Board subpena);Kinter Bros., Inc.,167NLRB 57, 58 (transfer to less desirable work);Macy'sMissouri-Kansas Division,162 NLRB 754, 760-763 (trans-fer to better paid work within a different department);SheboyganSausageCompany, Inc.,156NLRB 1490,1503-1516 (transfer to less desirable work). Previously,within this decision, I have found that Way's job duties,functions, and responsibilities were modified because of hisrepresentation case testimony-proffered therein pursuantto complainant Union's request-and, more particularly,because Respondent's management was concerned aboutthat testimony's possible weight and significance. Forpeople likeWay herein-considered "talent" employees-personal, nontangible, factors frequently contributesignificantly to work satisfaction.Work schedule changescalculated to withdraw from such employees job duties andfunctionswhich require more initiative, carry greaterresponsibility,and present a greater challenge necessarilyrender theirwork less desirable; such changes may,therefore, reasonably be considered punitive. The presentrecord-within my view-fully warrants a determination,consistentwith the decisions herein cited, that RichardWay was discriminatorily deprived of desirable job duties,functions,and responsibilities, for reasons statutorilyproscribed.2.Respondent's decision to reduce Stone'sworking hours followed by his terminationPreviously, within this Decision, determination has beenmade that Respondent's management-speaking throughitsradio station's news director-publicly stated itspurpose to reduce "staff spending" by 10 percent, throughrevisedwork schedules, because complainant Union'seventual success in winning representative status wasforeseen; Scott declared, so I have found, that Respon-dent'smanagement expected complainant Union, whenrecognized,would present wage increase demands, butproposed to "make room . . . for them" beforehand, sothat,when granted, they would merely serve to restore thestation's overall salary costs to their current level.General Counsel contends, herein, that Stone's workinghours were slated for a prospective reduction pursuant tothiscost-cuttingprogram.Further,GeneralCounselsuggests, within his brief, that Respondent's proposal toreduce Stone's working hours, for the purpose noted,should be considered "in and of" itself, withoutanyfurtherproof of union animus, discrimination with regard to hisworking terms and conditions, for a statutorily proscribedreason. These contentions, within my view, merit Boardconcurrence.Preliminarily, some basic principles should be noted. TheSupreme Court has held that the tendency of challengedemployer conduct to "weaken or destroy" statutorilyprotected rights constitutes the controlling standard fordetermining 8(axl) violations.N.L.R.B.v. Burnup & Sims,379U.S. 21, 23-24. The Court has declared furtherthat-under certain circumstances-this Board's determi-nations in regard to statutorily proscribed interference,restraint, and coercion reasonably calculated to depriveworkers of their Section 7 rights need not, necessarily,depend upon record proof with respect to demonstratedantiumon bias.Likewise,with particular reference toclaimed 8(a)(3) violations,Supreme Court decisions havedefined two situations wherein apodictic proof with regardto purportedly improper motives may not be necessary.N.L.RB. v. Great Dane Trailers,388 U.S.26; N.L.R.B. v.Fleetwood Trailer Company,389 U.S. 375. InGreat DaneTrailers,Chief Justice Warren noted that, when challengedemployer conduct may reasonably be considered "inher-ently destructive"with respect to important employeerights,no proof of antiunion motivation is needed; thisBoard,under such circumstances,can find an unfair laborpractice even should the concerned employer produceevidence that his conduct was motivated by businessconsiderations.Secondarily,however,should a determina-tion be considered warranted,merely, that "the adverseeffect of the discriminatory conduct on employee rights"was comparatively slight, the presence of some antiunionmotivationmust be proved, butonly ifthe concernedemployer has proffered"evidence"calculated to establishsome legitimate and substantial business justification forchallenged conduct. 388 U.S. 26 at 34; 389 U.S. 375 at 380.Should the respondent employer fail to show"legitimateand substantial business justifications"challenged conductmay properlybe considered statutorily proscribed, despiteany possible lack of proof regarding a specific antiunionmotivation therefor.The present record, within my view, fully warrants adetermination,at the veryleast, that Respondent manage-ment's decision to reduce KBTR's staff salary costs-forthe specific purpose previously noted-was reasonablycalculated to affect protected employee rights adversely, tosome extent.When General Manager MacCrystall directed Scott toreduce the radio station's total salary costs, so that someconcessions to complainant Union could be made duringnegotiations thereafter without raising Respondent's over-allsalary expenditures above their current levels, theimmediately prospective earnings of station personnel wereplaced in jeopardy, precisely and solely because of theirscheduled participation in statutorily sanctioned proceed-ings.Since the Regional Director's recently publishedDecision and Direction of Election had generated Mac-Crystall'sdecision,KBTR's staff would necessarily bepersuaded,thereby,to "think twice"before proceeding todesignate a collective-bargaining representative. In short,Respondent'sprojected cost-cutting program-consideredwith due regard for its timing particularly-burdened thestatutorily protected right of KBTR's employees to engagein a representation proceeding. To the extent that Respon-dent's plan,when effectuated,would have caused someearnings loss for particular employees,which they wouldnot otherwise have been required to bear, the plan'seffectuation would inevitably had tended to alienate them 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the labor organization seeking designation as theircollective-bargaining representative, complainant Unionherein.Likewise, Respondent's course of conduct-proceedingto fruition-would necessarily have "undercut" the collec-tive-bargaining process which Respondent'smanagementconsidered reasonably in prospect; thereby, Respondent'sprogram would necessarily have discouraged the stationstaff's acquisition or retention of membership with theirnewly designated exclusive bargaining representative.These results, however, would have been derivative fromRespondent's basic underlying offense, the financial tollwhichKBTR's management proposed to levy uponconcerned station personnel, because of their participationin statutorily sanctioned representation proceedings. Com-pareHudson Transit Lines, Inc.,173 NLRB 133, 136-139,enfd. 429 F.2d 1223, 1227-1232, (C.A. 3), in this connec-tion. (The present record may not, conceivably, warrant adetermination' thatRespondent's cost-cutting program,when effectuated, would have been "inherently destruc-tive" of statutorily protected employee rights. There can beno doubt, however, that Respondent's projected impositionof various salary cutbacks, whether effectuated throughreduced work schedules, layoffs, or some other means,shortly before a vote calculated to resolve complainantUnion's representation claim was scheduled, could have"adversely affected employee rights" to some extent. SeeN. L. R. B. v. Great Dane Trailers, supra, N.L.R.B. v. HudsonTransit Lines, Inc., supra.CompareUnited States Pipe &Foundry Co.,180 NLRB 325, 327-328; thisBoard,therein,concurred with a Trial Examiner's determination that aconcerned employer's temporary withdrawal of variousemployee benefits during collective-bargaining negotia-tions, calculated to force a contractual settlement uponterms which the respondent firm considered less burden-some, visited a hardship upon particular workers affectedthereby because of their union adherence; the respondentfirm's tactic -was found to constitute proscribed interfer-ence with statutorily guaranteed rights, as well as discrimi-nation for having engaged in union activity.) With mattersin this posture, then, we must consider, whether Respon-dent has come forward withevidencesufficient to showsome "legitimate and substantial business justification" forMacCrystall's cost-cutting directive.The present record, considered in totality, provides nobasis-within my view-for a factual determination thatScott'sprojectedwork schedule revisions, concededlyundertaken pursuant to "orders from Mr. MacCrystall tocut the payroll by ten percent," were really economicallymotivated.While a witness, Scott did attribute MacCrystall'sdirective to Respondent radio station's financial condition.Further,within this decision, I have previously foundthat-during his April 16 conversation with Hautzingerparticularlyhe did mention management's concern re-garding a purportedly declining profit margin. Respon-dent's defensive presentation herein, however, reflects noevidentiaryproffers calculated to provide reliable, substan-tial,and probative support for a conclusion that KBTR'sfinancial condition was, really, less than healthy. True,Stone did concede that KBTR's news director-duringtheir crucial April 16 conversation-had cited the station'sFrontier Airlines commercial account as lost, and haddescribed "the condition of the economy in general" as notfavorable.Clearly,however, Scott had proffered nosupport for these bareipse dixitpronouncements, duringthe several conversations in question;Respondent's defen-sive presentation herein, likewise, reflects no evidentiaryshowing, whatsoever, in these respects. To the contrary,Scott's testimony, finally, reflects a concession that--de-spiteMacCrystall's directive-the radio station's staff wasnever really reduced. He testified that:I think when I got to the station there were 22 full-timeand two part-time employees, I believe. When I left thestation in August, there were 22 full time and two parttime for the same total of 24. It was always very nearthat figure.For the record, further, General Counsel has profferedseveral previously posted rosters listing station personnel;these were presumably produced to support a determina-tion,herein, that KBTR's staff suffered no permanentreduction, either during the period with which this case isdirectly concerned or thereafter; Respondent's presenta-tion reflects no effort, whatsoever, to explain these rostersor to counter whatever relevantinferencesthisBoardmight derive therefrom.Further-even assuming,arguendo,some contentionherein that the anticipation of increased labor costs due tounionization should be considered a realistic factorsufficient to justify Respondent's projected cost-cuttingprogram-the present record provides no persuasivesupport for a conclusion that such cost increases couldreasonably have been anticipated. A representation vote,though directed, had not yet been scheduled; complainantUnion's right to demand recognition and collectivebargaining had not yet been determined; no salarydemands had yet been presented. Under these circum-stances,so I find,Respondent'sbelief-proclaimedthrough Scott particularly-that some "room" had to bemade, immediately, for salary concessions which mighteventually be demanded during prospective collective-bargaining negotiations,derived from a remote andtenuous possibility which was "not commensurate with"and which, therefore, could not justify the station's costreduction program, and the overwhelming probability thatitwould,when effectuated,adversely affect statutorilyguaranteed employee rights.N.L.R.B. v. Hudson TransitLines,Inc.,supra.See, likewise,N.L.R.B. v. George J.Roberts & Son, Inc.,451 F.2d 941 (C.A. 2), enfg. 188 NLRBNo. 51, in this connection. Respondent's proposed costreduction program was not calculated to meet a currenteconomic exigency but one predicated, as previouslynoted, upon the possible outcome of negotiations which,conceivably,would later take place. Respondent wasassuming the culmination of a sequence that had not yeteven begun; this on no other basis than MacCrystall'sbelief that complainant Union's prospective success inwinning representative status would eventually prompt itto confront Respondent with a ten percent salary increasedemand.The present record realistically viewed, in short, clearlywarrants a determination that Respondent'smanage- MULLINS BROADCASTING COMPANY129ment-through its projected cost reduction program-wasseeking,beforehand,to build a lower "floor"from which,to bargain upward,later,with respect to staff salaries. HadRespondent determined to effectuate some comparablesalary cost reductions following a bargaining representa-tive's selection,but before any negotiations had yet takenplace,such reductions would clearly have violated Section8(a)(5), not charged herein.A representation vote preced-ent to a collective-bargaining representatives designationwas, however,in the offing;Respondent's projected costreduction program,therefore,contemplated the creation ofa situation which would necessarily affect, significantly,one subject matter of future negotiations.Such a purpose,looking toward future possibilities,provides no validjustification,withinmy view, for management conductwhich,when undertaken,invaded the protected right ofKBTR's staff personnel to participate in a representationproceeding without suffering reprisal or threats of reprisal.My conclusion with respect to Respondent'sbasicviolation here derives from a determination that Scott'sprojected cost-cutting program-because of its timing andpurpose-constituted interference,restraint,and coercion,directed against the protectedrightof radio stationpersonnel to determineand freelychoose a bargainingrepresentative.And since the program was, further,purposed to restrict and confine the bargaining process,Scott'sundertakingwith respect to its effectuation,likewise, constituted an act of discrimination, reasonablycalculated-so I find to discourage union membershipand support. Respondent herein-as previously noted-has proffered no reliable, substantial, or probativeevidencetending to demonstrate "substantial businessjustifications" for the program; determination is foundwarranted,therefore, that Respondent's course of conduct,now under consideration,transgressed the statute's Section8(a)(1)and(3) strictures,without regard to whetherRespondent'smanagement was subjectively motivated,precisely, to bring about the statutorily proscribed interfer-ence and discouragement which flowed therefrom.Upon this record, however, Carl Stone seems to havebeen the first-and, so far as can now be told,only-pro-jected victim of Respondent's unlawfully motivated sched-ule revisions.Since he was,concededly, selected for areduction to part-time work, pursuant to a program whichI have herein found subject to statutory interdiction, nofurther evidentiary showing that he was discriminatorilychosen,for some particularized reason, need be made.CompareJ.M. Lassing, et al. d/b/a Consumer's GasolineStation,126 NLRB 1041, 1049-1051, in this connection. Ifind it unnecessary,therefore,to determine whether-con-sistentlywith General Counsel's further contention-theradio station's news director selected Stone for discrimina-tory treatment, particularly, because of his known unionsympathies.(Within his brief, General Counsel suggests-with considerable record justification-that Stone'sfreely declared and clearly displayed support for complain-ant Union herein was really known to Respondent's radiostation management.Were a determination with regard toRespondent's presumptive "knowledge" with respect there-to required, herein, I would probably so hold. However, thepresent record-within my view-provides nothing morethan some basis for suspicion that Stone's union sympa-thieswere considered by KBTR's news director-or thattheyconstituted a moving factor-when his working hourswere initially scheduled for reduction.Nothing hereinwarrants a determination thatKBTV'snews manager,though a recipient of Stone's freely proffered declarationthathewould vote for complainant Union herein,mentioneditduringanydiscussionwith KBTR'smanage-ment representatives.And Scott,certainly,said nothingcalculated to reveal a previously hidden antiunion animus,directed toward Stone particularly, during their April 16conversation's early stages.Respondent'smanagement, sofaras the record shows,had mounted no sustainedcampaign to counter complainant Union's certificationdrive.Nor had Stone's previously manifested support forcomplainant Union herein-so far as the record shows-generated management resentments centered upon himparticularly.According to Scott's recollection,KBTR'sgeneral manager-the station'seminence griseso far as thiscase is concernedhad advised him to consider complain-ant Union'sdesignation and selection a foregone conclu-sion,and to refrain from worrying about it. With mattersin this posture,the present record-even without regard forScott's last-mentioned self-serving protestation--can hard-ly be said to provide a reliable, substantial, or probativebasis for concluding that Stone was deliberately selectedfor a retaliatory working hours reduction,because of hisunion sympathies.)Whether or not Stone was, himself,discriminatorilyselected,hisscheduled reduction inworking hours-pursuant to a projected cost-cuttingprogram set up for statutorily proscribed reasons--consti-tuted discrimination violative of law. I so find.Respondent does--of course-contend that Stone wasdesignated to work a reduced schedule for several businessreasons-whichGeneralCounselwould,contrariwise,haveme characterize as pretextual.Within his brief,company counsel notes that Stone had previously beenremoved from"traffic report"duty because of manage-ment's dissatisfaction with his on-the-air delivery;that hisconcurrent pursuit of college studies hadpreviouslyrequiredmanagement to arrange some occasional splitshifts for him which had complicated the radio station'swork schedules;that Scott had developed something lessthan a high regard for his overall job performance; andthat KBTR's news director,for reasons never convincinglyexplicated herein, had previously considered him a part-time worker. Upon this record, however, I would considerScott's testimonially professed subjective judgment withregard to Stone's job performance,togetherwith hispresently declared conclusionary determination that Stonewas a part-time worker,both unsubstantiated and unper-suasive.Respondent's further suggestions-that he(Stone)had been selected for a cutback in hours because ofmanagement'spreviously-articulated 'judgment that helacked certain desirable qualifications for on-the-air duty,and because Scott believed his continued full-time employ-ment, coordinated with college study, might generatefuturework scheduling problems-could conceivably bepersuasiveunder other circumstances.Since he was,however, concededly designated for a prospective reduc-tion in working hours to effectuate MacCrystall's cutback 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirective which I have found unlawfully motivated, the factthat his selection could, conceivably, have been justified,had Scott been trying to formulate a cost reductionprogram adopted for "legitimate and substantial" businessreasons, provides Respondent with no exculpation herein.Stone'sdischargemust now be considered.Whenconfronted with Scott's notice that he would thereafter berequired to work a significantly restricted part-timeschedule, he declared that he would "probably" have to fileN.L.R.B. charges; Scott concededly became "hot under thecollar" when this remark was made. (Stone's testimonialdeclarations herein-detailing his basis for believing thatRespondent's conduct would be found statutorily pro-scribed-reflect a layman's misconception regarding thestatute's precise thrust. Realistically, however, he was quiteclose to the mark. And Scott's possible consciousness thathiscourse of conduct when dispassionately viewed-might well be considered deficient in fairness mayconceivably have contributed to his angry reaction noted;his testimony that he was merely trying to dissuade Stonefrom pursuing a course which might upset prospective orpotential employers smacks ofpost hocrationalization.)When Stone, nevertheless, persisted in voicing his resent-ment and distress over Scott's proposed reduction of hisworking hours, because it would severely restrict hisearnings, he was given "two weeks notice" that he wasbeing terminated.Within his brief, Respondent's counsel suggests that-since Stone had rejected the "new schedule" which Scottwas preparing for him-the latter, with good reason,terminated him. This contention, however, merits rejection.Had Scott's proposal-with regard to Stone's newly revisedworking schedule-been derived from a so-called "cut-back" program bottomed upon legitimate and substantialbusiness justifications, the latter's refusal to accept such ajustified part-time schedule could, conceivably, providesome basis for a Board determination that his subsequentdismissal flouted no statutory mandate. CompareCurrin-Greene Shoe Manufacturing Company, Inc.,190 NLRB No.120 (TXD), in this connection. The present record,however, will warrant a conclusion-within my view-thatStone's discharge constituted a spur-of-the-moment escala-tion with respect to Respondent's unlawfully motivatedcost-cutting program, reasonably calculated to promotethat program's proclaimed purpose. (I find support for thisdetermination in Scott's refusal to reconsider his dischargedecision; this, despite Stone's apology, which he coupledwith a declaration of willingness to take part-time work.Had KBTR's news director really been concerned todissuade Stone from doing something foolish, his dischargedecision could have been readily reversed.) Since Stone'stermination, thus, carried to'fruition a cost-cutting pro-gram, which I have found discriminatorily motivated, thattermination-separately considered-may likewise be con-sidered violative of law. I so find.3.Respondent's refusal to hire Stone fortelevisionworkGeneral Counsel herein contends that, directly followingStone's receipt of Scott's 2-week termination notice, CarlAkers hired him for a news cameraman position, notknowing or being informed of his union sympathies or histentative"threat"with respect to filing unfair laborpractice charges; that KBTV's news director learned ofStone's union adherence and possible NLRB chargesshortly thereafter, either through conversations with NewsManager Reiman or through a perusal of Scott's memoran-dum with regard to Stone's April 16 termination, whichhad purportedly been circulated to Respondent's depart-ment heads; and that Akers' subsequent April 20 with-drawal of his previously proffered hiring commitmentreflected a decision not to hire Stone because of his unionactivitiesand/or because he had threatened to chargeRespondent with unfair labor practices. Confronted, then,with Respondent's rejoinder-that Stone was really denieda cameraman's position solely because he lacked certainskillswhich a competent, "fully qualified" news camera-man should possess, and because the television station'snews camera crew could not, then, conveniently take on athird"trainee"without compromising its productiveefficiency and product quality-General Counsel suggests,first,thatneitherofRespondent'switnesseswho sotestified,Chief Photographer Baer and Roger Ogden, meritcredence.Secondarily,hisrepresentativecontendsthat-should their challenged testimony be credited-thenegative representationswhich they purportedly madewere calculated, merely, to provide KBTV's news directorwith a pretextual reason for discriminatorily denying Stonenews cameraman work.The present record, considered in totality, does not.-within my view-sustain General Counsel's theory, withrespect to this particular facet of his complete case. Forseveral reasons, I have concluded that Respondent'scounter-presentation--detailing the circumstances whichprompted KBTV's rejection of Stone's request for newscameraman work-merits Board concurrence.First:The mere fact that Respondent's television stationsupervisors-AkersandReiman-may have becomeknowledgeable with regard to Stone's previously manifest-ed union sympathies and/or his purported threats tocharge Respondent's radio station management with unfairlabor practices cannot, without more, sustain a factualdetermination that their subsequent refusal to hire Stonewas motivated thereby.(My subsidiary conclusion herein-consistently withGeneral Counsel's contention-that these managementrepresentatives, shared "knowledge" with regard to Stone'sprounion views and/or his April 16 remark relative tofiling Board charges, derives from a record showing whichRespondent has not controverted. KBTV's news managerclearly had, sometime previously, received Stone's freelyproffered comment that he intended to vote for complain-antUnion herein; further, Stone's credible, undeniedtestimony regarding their April 17-18 conversation clearlyrevealsReiman's knowledge with respect to his [Stone's)purported charge threat.With due regard for relevantBoard precedents,Akers' concurrent knowledge, withrespect thereto, whether actual or merely constructive, maybe presumed.)Some evidentiary showing with respect to their claimedunion animus must, normally, be present before inferencescan be considered warranted that some relevant "knowl- MULLINS BROADCASTING COMPANY131edge" with regard to his union proclivities motivated theirdisposition of Stone's job request. Nothing of that sort,however, can be found within the present record. Reiman'sdisposition toward Stone, throughout, was clearly friendly;his comment regarding Stone's purported "threat" to fileNLRB charges reflected avuncular concern, within myview, rather than resentment or criticism. Akers' finalposturewith respect to Stone's job request, likewise,reflected a tacitly expressed hope that their personalrelationshipwould continue friendly; General Counsel'spresentation, herein, provides ndirect support, whatsoev-er,for a conclusion that KBTV'snewsdirectorwasdissembling.This being the situation, then,GeneralCounsel's present contention-that Respondent's refusalto hire Stone for news cameraman work derived fromstatutorilyproscribedmotives-must, necessarily, restupon further, circumstantial proof, sufficient to warrant adetermination that Akers' professed motives were reallypretextual.Second:Respondent's proffered reasons for denyingStone's request cannot, however, be so readily dismissed aspretexts. Testifying in Respondent's behalf, Chief Photog-rapher Baer and Roger Ogden reported their participationin discussions with regard to Stone's possible hire; theyclaim to have persuaded KBTV's news director that hisengagement would burden the television station's newscamera crew with a supernumerary member, whose"trainee" needs would create strains for his "fully quali-fied" fellow cameraman, thus impairing their capacity toproduce a "quality" product for broadcast purposes. Thislineof testimony has not-despite General Counsel'scontrary suggestionbeen directly controverted. Further,both Baer and Ogden testified straightforwardly; theirtestimony, within its record context, certainly cannot beconsidered "inherently" beyond credence. I believe thatboth were reporting judgments honestly held. GeneralCounsel suggests, contrariwise, that Baer and Ogden werereallyprovidingKBTV's news director-together withReiman presumably-with a pretextual rationale, calculat-ed to justify Respondent's refusal to hire Stone for newscameraman work; he cites concessions-proffered byRespondent's several witnesses-that Stone was "excel-lent"with respect to shooting still photography, andsufficiently competent to produce "above average" workwhen shooting silent movie film. However, GeneralCounsel's record showing with respect to Stone's previous"on-the-job" camera experience will not, reasonably,support a conclusion that he could "handle anyassign-ment, anywhere, any time" and produce film of profession-alquality.Though Stone's testimony-which standswithout controversion in this respect-reveals that he had,during his previous period of KBTV service, done somesound photography work, General Counsel's presentation,within my view, cannot be considered a persuasive rebuttalofChief Photographer Baer's contention that he lackedwell rounded "sound-on-film" experience, that he lackedediting experience, and that he possessed basic knowledge,merely.Third:I find General Counsel's final suggestion-thatKBTV's news director must have been discriminatorilymotivated because, otherwise, their concededly friendlyrelationship would have induced him to find "something"for Stone to do within Respondent's television station-singularlyunpersuasive.Within his brief,GeneralCounsel puts the matter thus:In conclusion, it is hard to imagine that Akers wouldnot have found something for Stone to do with the TVstation inasmuch as he was a friend of Stone, hadencouraged Stone to go back to school, had sent himover to the radio station for experience, etc., if Akerswas not discriminatorily refusing to hire Stone.This rationale suggests a further, obverse contention thatAkers, having given Stone substantial reason to believe hewould be given a news cameraman position, could nothave been persuaded to "renege" with respect thereto forlegitimate business reasons, presented subsequently byprofessional colleagues. Previously, within this decision,however, I have found that persuasive business reasons-reasonably calculated to justify Akers' withdrawal of hispresumptive job commitment-were, really, presented forhis consideration; that these persuasive considerationshave not been proven pretextual; and that they werespecifically cited and relied upon when KBTV's newsdirector notified Stone, regretfully, that his work requestcould not be satisfied. Further, I have found that GeneralCounsel's presentation-calculated to suggest two statuto-rilyproscribedmotives for Akers' conduct-provides aless-than-sufficientfactualpremise for his profferedconclusion. The rationale necessarily suggested in GeneralCounsel's declared position-that Akers' statutorily pro-scribed "discriminatory" motives must have overcome hispreviouslydemonstrated friendly concern for Stone'swelfare-merits rejection.4.Interference, restraint, and coercionFor reasons which I have previously detailed, within mydiscussion relative to Stone's designation for part-timework and subsequent termination, I find Scott's priorconversational declaration toHautzinger-that he wasgoing to cut wages by 10 percent in anticipation ofcomplainant Union's certification and subsequent requestfor negotiations-reasonably calculated to interfere with,restrain,or coerce KBTR's concerned personnel, withrespect to their exercise of rights statutorily guaranteed.Likewise, Reiman's April 17-18 comments that Stone'spresumptive "threat" to file Board charges should not havebeen made, and that a followthrough with respect theretowould be "very stupid" since it would jeopardize hischances for work on Respondent's television side-clearlycarried a suggestion, though proffered as friendly counsel,that employees might find their positions or job possibili-ties in jeopardy, should they choose to exercise statutorilyguaranteed rights. Thereby, I find, Respondent furtherflouted a statutory mandate.The record, previously summarized, reveals that Stone,following his conversation with KBTV's news manager,challenged the propriety and fairness of Scott's circulatedmemorandum report that he (Stone) intended to chargeRespondent'smanagement, then and there, with unfairlabor practices.KBTR's newsdirector-so I have found-testily replied that he could further publicize Stone'sprotest, thereby prejudicing his chances for procuring work 132DECISIONS OF NATIONALLABOR RELATIONS BOARDon Respondent's television side. Substantially, this was athreat that Stone's possible hire for news camera workmight be stalled or foreclosed because of his previousdeclaration that he might "possibly" find himself con-strained to exercise a statutorily guaranteed right. Scott'scomment, therefore, must be considered violative of law.On May 11, so I have found, Scott suggested toHautzinger that-should KBTR's staff members drop theirnewly designated union representative-the station's newlyhired general manager would undertake to preserve itscurrent "all-news" broadcast format; further, Scott prof-fered his personal view that, should complainant Unionpress its representative status,KBTR'smanagement wouldbe forced to switch to music broadcasting, which wouldnecessarily reduce the number of staff reporters needed.These comments, patently, compassed both a threat ofreprisal and promise of benefit, conditioned upon thestation employees' choice,in futuro,with respect to theirexercise of rights statutorily guaranteed. Such threats andpromises, clearly, merit Board proscription.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's course of conduct described in section III,above, since it occurred in connection with Respondent'sbusiness operations described in section I, above, had, andcontinues to have, a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates; absent correction such conduct would tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYSince I have found that Respondent engaged, andcontinues to engage, in certain unfair labor practices whichaffect commerce, I shall recommend that it be directed tocease and desist therefrom, and to take certain affirmativeaction, including the posting of appropriate notices,designed to effectuate the policies of the Act, as amended.Specifically, since I have found that Respondent violatedSection 8(a)(1), (3) and (4) of the statute, through adiscriminatory redefinition and restriction of RichardWay's work-related duties, functions, and responsibilities,specificallybecause of his prior testimony given inconnection with a Board representation proceeding, I shallrecommend that Respondent be required to remove anyrestrictive limitations currently in force regarding the scopeof his work duties and responsibilities, and to offer him,promptly, reinstatement to a position embodying the fullrange of work-related duties, functions, and responsibilitieswhich he had previously performed. (These recommenda-tions,however, should not be deemed restrictive ofRespondent's right, hereafter, to revise radio station workschedules-within its sound discretion-for business rea-sons, solong as such schedule revisions are not bottomedupon considerations which the National Labor RelationsAct would proscribe.) Likewise, since I have found thatRespondent violated Section 8(a)(3) and (1) of the statutethrough Carl Stone's termination under the circumstancesdetailed herein, I shall recommend that Respondent berequired to offer him immediate and full reinstatement tohis former radio station position,with a full-time workschedule--should Stone so request-which provides shiftarrangements,comparable to those which prevailed beforehis termination,calculated to permit his continued schoolattendance.Should such a position no longer exist, Stoneshould be reinstated to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed.Itwillbe recommended, further, that Respondent berequired to make Stone whole for any pay losses which hemay have suffered because of the discrimination practicedagainst him, by paying him a sum of money equal to theamount which he would have earned as wages,for full-timework, between the date of his discharge and the date of hisreinstatement,less his net earnings during such period.Stone's backpay should be computed by calendar quarters,pursuant to the formula which the Board now uses. F. W.WoolworthCompany,90NLRB 289. Interest thereonshould likewise be paid, computed at 6 percent per year.SeeIsisPlumbing & Heating,138NLRB 716, in thisconnection.In the light of the foregoing findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.MullinsBroadcastingCompany is an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce and business activities which affect commerce,within the meaning of Section 2(6) and (7) of the Act, asamended.2.American Federation of Television and RadioArtists,Denver Local, AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) of the Act, as amended,which admits certain employees of Mullins BroadcastingCompanyto membership.3.Respondent-when it discriminatorily redefined andrestricted Richard L. Way's work-related duties, functions,and responsibilities because of his activities on behalf ofcomplainant Union herein, and because he had previouslygiven testimony in connection with a Board representationproceeding-discriminated againstWay in violation ofSection 8(a)(3) and (4) of the Act, and interfered with,restrained, and coerced employees in violation of Section8(a)(1) of the Act, as amended.4.Respondent-when it discharged Carl Stone becauseof his declared resentment and protest following noticethat he was being rescheduled for part-time work pursuantto a purportedly general revision of staff working schedulesundertaken for statutorily proscribed reasons-discrimi-nated against Stone in violation of Section 8(a)(3) of theAct and interfered with, restrained, and coerced employeesin violation of Section 8(a)(1) of the Act, as amended.5.Respondent-through variousstatementsto employ-ees by management representatives that (a) their radiostation employer's salary costs were being reduced throughrevisedwork schedules in anticipation of complainantUnion's certification, (b) station personnel might find theircontinued employment or chances for reemploymentjeopardized should they pursue previously declared pur-poses to charge Respondent with unfair labor practices, MULLINS BROADCASTING COMPANY133and (c) station reporters could forestall a staff reduction,consequent upon possible changes in their employer'sprogram policy, should they forswear union representa-tion-interfered with, restrained, and coerced employeeswith respect to their exercise of rights statutorily guaran-teed, in violation of Section 8(a)(1) of the Act, as amended.6.Respondent, by its course of conduct set forth above,has engaged in, and continues to engage in, unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act, as amended.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'Respondent,Mullins Broadcasting Company, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Redefining and restricting the work-related duties,functions, and responsibilities of employees because suchemployees have been active on behalf of unions, orbecause such employees have given testimony in connec-tion with a National Labor Relations Board proceeding.(b) Proposing to reduce or reducing hours of work forparticular employees, pursuant to revised work scheduleswhich have been prepared to prejudice or restrict-pro-spectively-theirdesignated collective-bargaining repre-sentative's future negotiations with regard to their wages,hours, and terms or conditions of work.(c)Discharging or otherwise discriminating againstemployees who declare theirresentmentor protest whennotified with regard to their prospectively reduced workschedules, prepared under statutorily proscribed circum-stances.(d) Interfering with, restraining, and/or coercing em-ployees-in any other like or related manner-with respectto their exercise of rights which Section 7 of the statuteguarantees.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act, as amended:(a)Offer Richard L. Way immediate and full reinstate-ment to a position with the full range of work-relatedduties,functions,and responsibilitieswhich he hadpreviously performed.(b) Offer Carl Stone immediate and full reinstatement tohis former radio station position-subject to the conditionsand qualifications set forth within "The Remedy"sectionof this Decision-or, if that position no longerexists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges previously enjoyed.(c)Make Carl Stone whole for any pay losses which hemay have suffered by reason of the discriminationpracticed against him, consistently with the requirementsset forth within "The Remedy" section of this Decision.(d) Notify Carl Stone, if presently serving in the ArmedForces of the United States, of his right to full reinstate-ment under this Recommended Order, upon application, inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(e)Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records relevantand necessary to analyze and compute the amount ofbackpay due under the terms of this Board order.(f)Post at its place of business in Denver, Colorado,copies of the attached notice marked "Appendix." 2 Copiesof the notice, on forms provided by the Regional Directorfor Region 27, shall be posted immediately upon receipt,after being duly signed by Respondent's representatives.When posted, they shall remain posted for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat these notices are not altered, defaced, or covered byany other material.(g) File with the Regional Director for Region 27, as theBoard's agent, within 20 days from the date of service ofthis Trial Examiner'sDecision,a written statement settingforth the manner and form in which it has complied withthese recommendations .31 In the eventno exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Orderherein shall,as provided in Sec,102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order,and allobjectionsthereto shall bedeemed waivedfor all purposes.2 In the event that the Board's order is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a Judgmentof the UnitedStates Courtof Appeals,enforcingan Order ofthe NationalLaborRelations Board."3 In the event that this Recommended Order is adoptedby the Boardafter exceptions havebeen filed, thisprovision shall be modified to read-"NotifytheRegional Director for Region27, in writing, within 20 daysfrom the date of this Order,what steps the Respondent has takento comply"herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law by committing certainunfair labor practices. In order to remedy such conduct, weare being required to post this notice. We intend to complywith thisrequirement,and to abide by the followingcommitments.WE WILL NOT redefine or restrict the work-relatedduties,functions,or responsibilitiesof employeesbecause such employees have been active on behalf of aunion, or because such employees have given testimonyin connection with a National Labor Relations Boardproceeding.WE WILL NOT propose to reduce hours of work, forparticular employees, nor will we reduce them, pur-suant to revised work schedules which have beenprepared to prejudice or restrict-prospectively-theirdesignated collective-bargaining representative's future 134DECISIONSOF NATIONALLABOR RELATIONS BOARDnegotiationswith regard to their wages,hours, andterms or conditions of work.WE WILL NOT discharge or otherwise discriminateagainst employees who declare their resentment orprotestwhen notified of prospectively reduced workschedules prepared under circumstances which theNational Labor Relations Act proscribes.WE WILL NOT inanylike or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to self-organization,to form,join,or assistlabor organizations, to bargain collectively through abargaining agent which they have chosen,to engage inconcerted activities for the purposes of collectivebargaining or other mutual aid or protection, or torefrain fromanysuch activities.WE WILL offer Richard L. Way immediate and fullreinstatement to a position with the full range of work-related duties,functions,and responsibilities which hehad previously performed.WE WILL offer Carl Stone immediate and fullreinstatement to his former radio station position, or, ifthatpositionno longer exists,to a substantiallyequivalent position,without prejudice to his seniorityor other rights and privileges previously enjoyed, andwe will make him whole for any pay losses which hemay have suffered by reason of the discriminationpracticed against him.WE WILL notify Carl Stone,if he is presently servingin the Armed Forces of the United States,of his rightto full reinstatement,upon application, after dischargefrom the Armed Forces,in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended.DatedByMuLLINS BROADCASTINGCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,US Custom House, Room260, 721 19th Street,Denver,Colorado 80202,Telephone837-3551.